Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/11/2022 has been entered. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 6-13 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (circuitry and information processing apparatus in ll. 1-2) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The limitation recited in ll. 3-5 is extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only transmits and receives data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-10 and 14, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-10 and 14 recite the same abstract idea of claim 1. Claims 2-10 and 14 recite additional mental processes (e.g. claims 5 and 14), insignificant extra-solution activity (e.g. claims 2-4, 6-7, and 9-10), and non-functional descriptive language (e.g. claim 8). Therefore, the aforementioned claims 2-10 and 14 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 11, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2006/0271918) and Zhang et al. (US 9,015,718) (hereinafter Zhang).

As per claim 1, the combination of references above teaches an information processing apparatus comprising: circuitry configured to 	initiate performance of a series of processes with an external device separate from the information processing apparatus (Abe [0031] and [0034] processor communicates with external device),
	detect an interrupt of a process other than the series of processes after the performance the series of processes is initiated (Abe [0051] detect crashing of different processes), and	determine whether to change contents of a process in the series of processes to be performed after the interrupt is detected based on a detection state of the interrupt (Abe [0053] after a crash is detected of a particular process then determine whether other processes must be restarted or rebooted) and a type of the process to be performed after the interrupt is detected (Zhang col. 2, ll. 11-19 determining a priority of a task and modifying the execution of the task based on the determined priority of the task).

Zhang and Abe are both concerned with task execution within a computing environment. Abe teaches determining whether processes must be restarted or rebooted based on a crash of another process while Zhang teaches determining whether to change the execution of a task based on the priority of the task. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe in view of Zhang because overall performance of a task can be improved by identifying tasks that incur severe shared resource contention and cause another task to perform poorly (e.g., an interfering task). The execution of the interfering tasks can be modified (e.g., rescheduling to a different computer) to improve the performance of the poorly performing task. In addition, system administrators or operators can analyze performance data and other conditions associated with the interfering task to identify causes or to determine solutions to prevent the task from interfering with the CPU's performance. The identification of an interfering task and the modification of the interfering task's execution can be automated and incorporated into existing systems..

As per claim 2, Abe further teaches wherein the circuitry is further configured to update interrupt detection information indicating the detection state of the interrupt based on a result of the detection of the interrupt ([0050] set normal termination flag stored in the process state table based on whether the process was terminated normally or crashed), and wherein the circuitry changes the contents of the process in the series of processes to be performed after the interrupt is detected based on the interrupt detection information ([0053] after a crash is detected of a particular process then determine whether other processes must be restarted or rebooted). 

As per claim 3, Abe further teaches wherein in a case where the interrupt is detected, the circuitry is further configured to update the detection state indicated by the interrupt detection information to a state in which the interrupt is detected ([0054] set normal event handler based on whether the process was terminated normally or crashed).

As per claim 4, Abe further teaches wherein when the detection of the interrupt is started, the circuitry is further configured to initialize the detection state indicated by the interrupt detection information to a state in which the interrupt is not detected ([0057] and [0059] set normal termination flag based on whether the process was terminated normally or crashed).

As per claim 5, Abe further teaches wherein the circuitry starts the detection of the interrupt based on a start command for starting interrupt detection transmitted from the external device ([0047]-[0048] start program for initiating detection of process termination).

As per claim 6, Abe further teaches wherein in a case where the detection state of the interrupt is a state in which the interrupt is detected, the circuitry changes the contents by not performing the process after the interrupt is detected ([0053] after a crash is detected of a particular process then determine whether other processes must be restarted or rebooted).

As per claim 7, Zhang teaches wherein in a case where the type of the process in the series of processes to be performed after the interrupt is detected is a set predetermined process, the circuitry performs the process in the series of processes to be performed after the interrupt is detected regardless of the detection state of the interrupt (col. 2, ll. 11-19 determining a priority of a task and modifying the execution of the task based on the determined priority of the task).

As per claim 8, Abe further teaches wherein the set predetermined process does not involve change to data due to the set predetermined process being performed ([0029] transmitting or sending data which does not involve change to the data).

As per claim 11, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 14, Zhang teaches wherein the type of the process to be performed after the interrupt is detected is determined by referring to a database in which a plurality of processes are registered (col. 6, ll. 58-60 database includes priority information associated with tasks and whether a task can be modified).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Zhang, and Chung et al. (US 5,931,936) (hereinafter Chung).

As per claim 9, Chung teaches wherein the circuitry further changes the contents of the process in the series of processes to be performed after the interrupt is detected based on a confirmation command indicating whether or not to confirm the detection state of the interrupt transmitted from the external device (col. 2, ll. 43-48 confirming an interrupt from an interrupt detector).

Chung and Abe are both concerned with handling process interruption/crashing. Abe teaches determining whether processes must be restarted or rebooted based on a crash of another process while Chung teaches confirming an interrupt from an interrupt detector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe and Zhang in view of Chung because it would provide a multiple interrupt controller and control method using an intelligent priority-decision mechanism thereof which can manage interrupts from local interrupt resources within a system using a queue and can automatically adjust occasionally the interrupt priority of interrupt resources using the ratio of an individual interrupt number to a given number of the total interrupt number as a priority decision factor.

As per claim 12, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Zhang, Chung, and Herbert et al. (US 2018/0095795) (hereinafter Herbert).

As per claim 10, Herbert teaches wherein the circuitry is further configured to change the contents of the process in the series of processes to be performed after the interrupt is detected based on the detection state of the interrupt in a case where the obtained confirmation command indicates that the detection state of the interrupt is to be confirmed (fig. 9A, blocks 935-940 if the interrupt is confirmed then update the status information), and not to change the contents of the process in the series of processes to be performed after the interrupt is detected regardless of the detection state of the interrupt in a case where the obtained confirmation command indicates that the detection state of the interrupt is not to be confirmed (fig. 9A, blocks 930-935 if the interrupt is not confirmed then do not update the status information).

Herbert and Abe are both concerned with managing process interruptions/crashing in a computing environment. Abe teaches determining whether processes must be restarted or rebooted based on a crash of another process while Herbert teaches whether or not to update status information based on if an interrupt is confirmed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe, Zhang, and Chung in view of Herbert because it would provide the ability to employ what might otherwise be unused (or at least, underutilized) coprocessors, as well as to preempt execution of a compute job employing one or more such (otherwise unused) coprocessors, which would offer improved utilization of the computational resources available in a cloud computing environment. Such advantages are of particular note in the cloud computing environment in which such computational resources are made available to compute jobs time-sharing of such computational resources, using only as much time and computational resources as requested therefor or needed thereby. Conversely, from provider's standpoint, co-processors in such systems that might otherwise stand idle can be called into service, proving both the efficient use of such resources and improving returns on the capital investments made by the organization in assembling such systems and offering such services.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Woodward (US 2018/0349253) discloses an error handling technique.

Wolf et al. (US 2010/0306778) disclose after an error occurs determining whether or not to propagate the error to other entities or programs.

Wallentin (US 2006/0234706) discloses detecting a failure and then propagate clean-up operations to any other processors that may be dependent on the processor that restarted.

Hawe et al. (US 5,594,869) disclose determining whether an abort condition should be propagated to other adjacent processing devices in the same pipeline.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 1, 2022